Wiest, J.
The bill in this case was filed to restrain, by injunction, threatened action at law by defendant against plaintiff upon the ground that trans-actions between the parties, as reduced to writing, *23were determined to be contrary to public policy in Brewer v. Stoddard, 309 Mich. 119.
Defendant states:
“In Brewer v. Stoddard, 309 Mich. 119, plaintiff proceeded upon the theory that all prior agreements between the parties were merged in the contract of June 10, 1940, upon which that suit was brought. In the action now before the court he bases his claim of right to recover upon the pre-existing contract because the contract of June 10, 1940, has been held unenforceable.”
If the holding in the former case is res judicata of the issues in the threatened action then plaintiff herein will have adequate protection at law. We find nothing calling for equity intervention.
Dismissal of the bill is affirmed, with costs to defendant.
North, C. J., and Starr, Butzel, Bushnell, Sharpe, Boyles, and Reid, JJ., concurred.